In a proceeding pursuant to CPLR article 75 to stay arbitration of a claim for uninsured motorist benefits, the appeal is from a judgment of the Supreme Court, Queens County (Hart, J.), dated December 29, 2003, which, after a hearing, granted the petition and permanently stayed the arbitration.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the matter is remitted to the Supreme Court, Queens County, for a new hearing before a different justice on the issues raised in the petition.
The cumulative effect of the Supreme Court’s conduct at the hearing upon the petition to permanently stay an uninsured motorist arbitration pursuant to CPLR 7503 (b) was to . deprive the appellants, State Farm Automobile Insurance Company and Annarie C. Sidney, of a fair hearing (see Ougourlian v New York City Health & Hosps. Corp., 5 AD3d 644 [2004]; Habenicht v R.K.O. Theatres, 23 AD2d 378 [1965]). Accordingly, the matter must be remitted to the Supreme Court, Queens County, for a new hearing before a different justice. S. Miller, J.P., Krausman, Spolzino and Lifson, JJ., concur.